Citation Nr: 1431003	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-21 1815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the VA RO in St. Paul, Minnesota.

The Veteran filed his claim of entitlement to service connection for PTSD in August 2007.  Throughout the pendency of his  claim, the Veteran had asserted that his PTSD stressor was a boiler explosion that occurred at some point in 1970 while he served aboard the U.S.S. Mahan.  However, at his April 2013 hearing before the undersigned, the Veteran reported two additional stressors.  First, he stated that he witnessed an A-4 Skyhawk crash while working as a crash and rescue fireman at Moffett Field in California.  Additionally, he stated that he was subject to a scary aircraft carrier landing while he was en route to the Mahan.  However, neither of these stressors has been researched by the RO.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in order to obtain sufficiently specific details of all the Veteran's alleged in-service stressful events to permit verification of these claimed PTSD stressors.  As much detail as possible, including date, time, and location of each event should be solicited.  Once specific identifying information has been provided by the Veteran, make all attempts necessary to verify each of the Veteran's reported in-service PTSD stressors, including contacting the service department and Joint Services Records Research Center (JSRRC) as necessary.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

